DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-8, 10-14 and 16-18 are objected to because of the following informalities:
In claim 1, “A method implemented on computer” should be “A method implemented on a computer”
In claim 1, “for simultaneously calibrating a plurality of sensors,” should be “for simultaneously calibrating a plurality of sensors of different types,” in order to add antecedent basis for the rest of the claim
In claims 1, 7 and 13, “a plurality of fiducial marks” should be “a plurality of fiducial  markers” in order to add antecedent basis for the rest of the claim
In claims 1, 7 and 13, “and depth based sensors and operate in their respective coordinate systems” should be “and depth based sensors which each operate in a respective coordinate system[[s]]”
In claims 1 and 7, “with respect to each of the plurality of sensors” should be “with respect to each respective sensor of the plurality of sensors”
In claims 1, 7 and 13, “detecting a feature point on each of the plurality” should be “detecting a feature point of a plurality of feature points on each of the plurality
In claims 1, 7 and 13, “estimating a set of 3D coordinates corresponding to the detected feature points” should be “estimating a set of 3D coordinates corresponding to the plurality of detected feature points”
In claims 1 and 7, “with respect to a coordinate system associated with the sensor” should be “with respect to a coordinate system associated with the respective sensor”
In claims 1, 7 and 13, “generating calibration parameters for the sensor based on the detected feature points” should be “generating calibration parameters for the respective sensor based on the plurality of detected feature points”
In claims 1 and 7, “estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair” should be “estimated by the respective sensors of the plurality of sensors, at least one transformation matrix for a corresponding at least one pair”
In claims 2, 8 and 14, “spatially connected to form the fiducial marker” should be “spatially connected to form the respective fiducial marker”
In claims 2, 8 and 14, “each of the plurality of planar facets has a different visual property;” should be “each of the plurality of planar facets of the respective fiducial marker has a different visual property; and”
In claims 2, 8 and 14, “a protruded vertex on the fiducial marker” should be “a protruded vertex on the respective fiducial marker”
In claims 4, 10 and 16, “with respect to each of the plurality of fiducial markers” should be “with respect to each respective fiducial marker of the plurality of fiducial markers
In claims 4, 10 and 16, “planar facets based on visual information” should be “planar facets of the respective fiducial marker based on visual information”
In claims 4, 10 and 16, “a location where different visual properties meet” should be “a location where the different visual properties meet”
In claims 4, 10 and 16, “feature point of the fiducial marker based on the identified location” should be “feature point of the respective fiducial marker based on the identified location”
In claims 5, 11 and 17, “with respect to each of the plurality of fiducial markers” should be “with respect to each respective fiducial marker of the plurality of fiducial markers”
In claims 5, 11 and 17, “associated with the plurality of planar facets of the fiducial marker” should be “associated with the plurality of planar facets of the respective fiducial marker”
In claims 5, 11 and 17, “feature point of the fiducial marker” should be “feature point of the respective fiducial marker”
In claims 6, 12 and 18, “determining the at least one pair of the plurality of sensors; for each of the at least one pair” should be “determining the at least one pair of the plurality of sensors; and for each respective pair of the at least one pair”
In claim 7, “Machine readable and non-transitory medium having information recorded thereon for simultaneously calibrating a plurality of sensors, wherein the information, once read by the machine, causes the machine to perform:” should be “A machine simultaneously calibrating a plurality of sensors of different types, wherein the information, once read by a machine, causes the machine to perform:”
In claim 13, “A system for simultaneously calibrating a plurality of sensors comprising: a multi-sensor calibrator configured for activating a plurality of sensors of different types” should be “A system for simultaneously calibrating a plurality of sensors of different types comprising: a multi-sensor calibrator configured for activating [[a]] the plurality of sensors of different types”
In claim 13, “with respect to a coordinate system associated with the sensor” should be “with respect to a coordinate system associated with a respective sensor of the plurality of sensors”
In claim 13, “estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair” should be “estimated by respective sensors of the plurality of sensors, at least one transformation matrix for a corresponding at least one pair”
In claim 17, “The system of claim 13” should be “The system of claim [[13]] 14”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 13 and 16-18 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“a multi-sensor calibrator configured for activating a plurality of sensors” in claim 13
“a plurality of calibrators configured for calibrating the plurality of sensors” in claim 13
“a transformation matrix determiner configured for computing… at least one transformation matrix” in claims 13 and 18
“a calibrator designated for calibrating a visual sensor” in claim 16
“a calibrator designated for calibrating a depth sensor” in claim 17
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a multi-sensor calibrator configured for activating a plurality of sensors
“a plurality of calibrators configured for calibrating the plurality of sensors”: while calibrators 1120 and 1130 are disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify whether these calibrators take the form of hardware, software executed by a processor, or some other form entirely. Therefore, there is not sufficient structure disclosed in the specification to perform the claimed functions and the claim is rejected under 35 USC 112(b) in the section of this office action entitled “Claim Rejections – 35 USC 112”.
“a transformation matrix determiner configured for computing… at least one transformation matrix”: while transformation matrix determiner 1150 is disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify whether the transformation matrix determiner takes the form of hardware, software executed by a processor, or some other form entirely. Therefore, there is not sufficient structure disclosed in the specification to perform the claimed functions and the claim is rejected under 35 USC 112(b) in the section of this office action entitled “Claim Rejections – 35 USC 112”.
“a calibrator designated for calibrating a visual sensor”: while visual info based sensor calibrator 1120 is disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify whether this calibrator takes the form of hardware, software executed by a processor, or some other form entirely. Therefore, there is not sufficient structure disclosed in the specification to perform the claimed functions and the claim is rejected under 35 USC 112(b) in the section of this office action entitled “Claim Rejections – 35 USC 112”.
“a calibrator designated for calibrating a depth sensor”: while depth based sensor calibrator 1130 is disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 9 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites the limitation “communication platform capable of connecting to a network” (emphasis added). However, the phrase “capable of” introduces indefiniteness by making it unclear whether or not the communication platform is connected to the network. Applicant can resolve this issue by amending the limitation to utilize definite language. For example, “communication platform connected to a network”.


Regarding claims 3, 9 and 15, each of these claims recites the limitation, “the feature points on the plurality of fiducial markers are facing substantially the same direction” (emphasis added). However, the use of the word “substantially” renders the claim indefinite because “substantially” is a relative and subjective term. Therefore, it is indefinite whether or not the points on the plurality of the fiducial markers are facing the same direction or not. Applicant can resolve this indefiniteness by removing the term “substantially”. Optionally, applicant may also wish to further clarify the direction in which the points are intended to face.
Until any such appropriate amendment is made, however, the claims are rendered indefinite and rejected under 35 USC 112(b), and for purposes of prior art rejection, art may be applied wherein the fiducial markers are facing any direction.

Claims 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention due to the 112(f) interpretation of claims 13 and 16-18 described in the “Claim Interpretation” section without sufficient structure in the specification to perform the claimed functions.
Regarding claims 13 and 16-18, the following claim limitation invoke 35 U.S.C. 112(f):
“a multi-sensor calibrator configured for activating a plurality of sensors” in claim 13
“a plurality of calibrators configured for calibrating the plurality of sensors
“a transformation matrix determiner configured for computing… at least one transformation matrix” in claims 13 and 18
“a calibrator designated for calibrating a visual sensor” in claim 16
“a calibrator designated for calibrating a depth sensor” in claim 17
However, as discussed in the “Claim Interpretation” section, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular:
“a multi-sensor calibrator configured for activating a plurality of sensors”: while the multi-sensor calibrator 940 is disclosed in at least [0069] and Figs. 9A and 11A, the disclosure does not clarify whether the multi-sensor calibrator takes the form of hardware, software executed by a processor, or some other form entirely. Therefore, there is not sufficient structure disclosed in the specification to perform the claimed functions.
“a plurality of calibrators configured for calibrating the plurality of sensors”: while calibrators 1120 and 1130 are disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify whether these calibrators take the form of hardware, software executed by a processor, or some other form entirely. Therefore, there is not sufficient structure disclosed in the specification to perform the claimed functions.
“a transformation matrix determiner configured for computing… at least one transformation matrix”: while transformation matrix determiner 1150 is disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify whether the transformation matrix determiner takes the form of hardware, software executed by a processor, or 
“a calibrator designated for calibrating a visual sensor”: while visual info based sensor calibrator 1120 is disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify whether this calibrator takes the form of hardware, software executed by a processor, or some other form entirely. Therefore, there is not sufficient structure disclosed in the specification to perform the claimed functions.
“a calibrator designated for calibrating a depth sensor”: while depth based sensor calibrator 1130 is disclosed in at least [0078] and Fig. 11A, the disclosure does not clarify whether this calibrator takes the form of hardware, software executed by a processor, or some other form entirely. Therefore, there is not sufficient structure disclosed in the specification to perform the claimed functions.
For the above stated reasons, the claims in question and their dependents are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of activating a plurality of sensors, gathering sensor data, comparing sensor data using observed feature points, generating calibration parameters, and calculating a transformation matrix based on the gathered data. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method implemented on computer having at least one processor, storage, and communication platform capable of connecting to a network for simultaneously calibrating a plurality of sensors, the method comprising: 
activating the plurality of sensors of different types to initiate simultaneous calibration thereof based on a 3D construct comprising a plurality of fiducial marks, wherein the plurality of sensors of different types include visual and depth based sensors and operate in their respective coordinate systems; 
calibrating simultaneously the plurality of sensors of different types by, with respect to each of the plurality of sensors, 
acquiring sensor information representative of the 3D construct, detecting a feature point on each of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor, and 
generating calibration parameters for the sensor based on the detected feature points; and 
computing, based on sets of 3D coordinates in respective coordinate systems estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair of the plurality of sensors.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of activating a plurality of sensors, gathering sensor data, comparing sensor data using observed feature points, generating calibration parameters, and calculating a transformation matrix based on the gathered data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computer, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  computer is described in at least paragraph [0084] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of claim 1, wherein each of the plurality of fiducial markers comprises a plurality of planar facets spatially connected to form the fiducial marker, wherein each of the plurality of planar facets has a different visual property; at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof.
However, clarifying the structure of the observed markers does not change that a user could mentally observe them and mentally perform the calibration calculations. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1, wherein the plurality of fiducial markers: are distributed in space within a field of view of the plurality of sensors; and are grouped together to form the 3D construct, wherein the feature points on the plurality of fiducial markers are facing substantially the same direction.
However, clarifying the locations and orientations of the observed markers does not change that a user could mentally observe them and mentally perform the calibration calculations. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 2, wherein the step of detecting by a visual sensor comprises: with respect to each of the plurality of fiducial markers, recognizing different visual properties associated with the plurality of planar facets based on visual information acquired by the visual sensor; identifying a location where different visual properties meet; and estimating the feature point of the fiducial marker based on the identified location.


Regarding claim 5, applicant recites The method of claim 2, wherein the step of detecting by a depth sensor comprises: with respect to each of the plurality of fiducial markers, analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the depth sensor; identifying a location corresponding to an extreme depth value based on the depth information; and estimating, based on the location of the extreme depth value, the feature point of the fiducial marker.
However, the additional inspection and estimation of points of the markers is something that a user could perform mentally by inspecting the markers, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1, wherein the step of computing at least one transformation matrix comprises: determining the at least one pair of the plurality of sensors; for each of the at least one pair having a first sensor and a second sensor, accessing a first set of 3D coordinates in a first coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the first sensor, accessing a second set of 3D coordinates in a second coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the second sensor, determining a transformation matrix for the pair of sensors based on the first and second sets of 3D coordinates.
However, identifying points and calculating a transformation matrix between them is something that a user could perform mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites Machine readable and non-transitory medium having information recorded thereon for simultaneously calibrating a plurality of sensors, wherein the information, once read by the machine, causes the machine to perform: 
activating the plurality of sensors of different types to initiate simultaneous calibration thereof based on a 3D construct comprising a plurality of fiducial marks, wherein the plurality of sensors of different types include visual and depth based sensors and operate in their respective coordinate systems; 
calibrating simultaneously the plurality of sensors of different types by, with respect to each of the plurality of sensors, 
acquiring sensor information representative of the 3D construct, 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor, and 
generating calibration parameters for the sensor based on the detected feature points; and 
computing, based on sets of 3D coordinates in respective coordinate systems estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair of the plurality of sensors.
The claim recites a machine-readable non-transitory medium configured to perform a series of steps when read by a machine and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of activating a plurality of sensors, gathering sensor data, comparing sensor data using observed feature points, generating calibration parameters, and calculating a transformation matrix based on the gathered data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a machine, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The machine is described in at least paragraphs [0008] and [0087-0089] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 8, applicant recites The medium of claim 7, wherein each of the plurality of fiducial markers comprises a plurality of planar facets spatially connected to form the fiducial marker, wherein each of the plurality of planar facets has a different visual property; at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof.
However, clarifying the structure of the observed markers does not change that a user could mentally observe them and mentally perform the calibration calculations. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The medium of claim 7, wherein the plurality of fiducial markers: are distributed in space within a field of view of the plurality of sensors; and are grouped together to form the 3D construct, wherein the feature points on the plurality of fiducial markers are facing substantially the same direction.
However, clarifying the locations and orientations of the observed markers does not change that a user could mentally observe them and mentally perform the calibration calculations. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The medium of claim 8, wherein the step of detecting by a visual sensor comprises: with respect to each of the plurality of fiducial markers, recognizing different visual properties associated with the plurality of planar facets based on visual information acquired by the visual sensor; identifying a location where different visual properties meet; and estimating the feature point of the fiducial marker based on the identified location.


Regarding claim 11, applicant recites The medium of claim 8, wherein the step of detecting by a depth sensor comprises: with respect to each of the plurality of fiducial markers, analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the depth sensor; identifying a location corresponding to an extreme depth value based on the depth information; and estimating, based on the location of the extreme depth value, the feature point of the fiducial marker.
However, the additional inspection and estimation of points of the markers is something that a user could perform mentally by inspecting the markers, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The medium of claim 7, wherein the step of computing at least one transformation matrix comprises: determining the at least one pair of the plurality of sensors; for each of the at least one pair having a first sensor and a second sensor, accessing a first set of 3D coordinates in a first coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the first sensor, accessing a second set of 3D coordinates in a second coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the second sensor, determining a transformation matrix for the pair of sensors based on the first and second sets of 3D coordinates.
However, identifying points and calculating a transformation matrix between them is something that a user could perform mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites A system for simultaneously calibrating a plurality of sensors comprising: 
a multi-sensor calibrator configured for activating a plurality of sensors of different types to initiate simultaneous calibration thereof based on a 3D construct comprising a plurality of fiducial marks, wherein the plurality of sensors of different types include visual and depth based sensors and operate in their respective coordinate systems; 
a plurality of calibrators configured for calibrating the plurality of sensors of different types, wherein each of the plurality of calibrators is configured for 
acquiring sensor information representative of the 3D construct, 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor, and 
generating calibration parameters for the sensor based on the detected feature points; and 
a transformation matrix determiner configured for computing, based on sets of 3D coordinates in respective coordinate systems estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair of the plurality of sensors.
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of activating a plurality of sensors, gathering sensor data, comparing sensor data using observed feature points, generating calibration parameters, and calculating a transformation matrix based on the gathered data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 14, applicant recites The system of claim 13, wherein each of the plurality of fiducial markers comprises a plurality of planar facets spatially connected to form the fiducial marker, wherein each of the plurality of planar facets has a different visual property; at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof.
However, clarifying the structure of the observed markers does not change that a user could mentally observe them and mentally perform the calibration calculations. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The system of claim 13, wherein the plurality of fiducial markers: are distributed in space within a field of view of the plurality of sensors; and are grouped together to form the 3D construct, wherein the feature points on the plurality of fiducial markers are facing substantially the same direction.
However, clarifying the locations and orientations of the observed markers does not change that a user could mentally observe them and mentally perform the calibration calculations. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The system of claim 14, wherein a calibrator designated for calibrating a visual sensor is configured for: with respect to each of the plurality of fiducial markers, recognizing different visual properties associated with the plurality of planar facets based on visual information acquired by the visual sensor; identifying a location where different visual properties meet; and estimating the feature point of the fiducial marker based on the identified location.


Regarding claim 17, applicant recites The system of claim 13, wherein a calibrator designated for calibrating a depth sensor is configured for: with respect to each of the plurality of fiducial markers, analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the depth sensor; identifying a location corresponding to an extreme depth value based on the depth information; and estimating, based on the location of the extreme depth value, the feature point of the fiducial marker.
However, the additional inspection and estimation of points of the markers is something that a user could perform mentally by inspecting the markers, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The system of claim 13, wherein the transformation matrix determiner is configured for: determining the at least one pair of the plurality of sensors; for each of the at least one pair having a first sensor and a second sensor, accessing a first set of 3D coordinates in a first coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the first sensor, accessing a second set of 3D coordinates in a second coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the second sensor, determining a transformation matrix for the pair of sensors based on the first and second sets of 3D coordinates.


Examiner’s note: a common way for applicants to overcome 101 rejections in cases such as the present case is to amend the claims to introduce some form of autonomous driving, since control of vehicle actuators as part of autonomous driving of a vehicle cannot be performed mentally or manually by a user. Applicant has basis for utilizing the calibrated sensors to perform autonomous driving of a vehicle in at least paragraphs [0043-0044] of applicant’s specification.
However, this is merely examiner’s suggestion to overcome the 101 rejections and move forward prosecution. It is ultimately up to applicant how applicant wishes to amend the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 3, 6-7, 9, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al. (US 20120320190 A1) in view of Dhayalkar (US 20210294328 A1), hereinafter referred to as Natroshvili and Dhayalkar, respectively.
Regarding claim 1, Natroshvili discloses A method implemented on computer (See at least Fig. 9 in Natroshvili: Natroshvili discloses that an object (such as a vehicle), image sensors (such as cameras), calibration logic, or a vision system may be or may include the computer system 900 in FIG. 9 [See at least Natroshvili, 0129]. Natroshvili further discloses that the computer system 900 may include computer-readable medium that includes instructions 924 [See at least Natroshvili, 0138]) having at least one processor (See at least Fig. 9 in Natroshvili: Natroshvili discloses that the computer system 900 may include a processor 902 [See at least Natroshvili, 0131]), storage (See at least Fig. 9 in Natroshvili: Natroshvili discloses that the computer system 900 may include a memory 904 [See at least Natroshvili, 0133]), and communication platform capable of connecting to a network (Natroshvili discloses that a vehicle’s vision system calibration logic may include hardware, software, firmware or a combination thereof, which may be regarded as a network [See at least Natroshvili, 0020]) for simultaneously calibrating a plurality of sensors (See at least Figs. 6-7 in Natroshvili: Natroshvili discloses that the methods 51 and 71 may both be implemented by the calibration logic in order to calibrate image sensors, and that method 71 may be performed as part of step 52 of method 51 [See at least Natroshvili, 0109 and 0121]), the method comprising: 
activating the plurality of sensors (See at least Fig. 7 in Natroshvili: Natroshvili discloses that a pair of image sensors including a first image sensor and a second image sensor is selected (72) [See at least Natroshvili, 0122]. Natroshvili further discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]) to initiate simultaneous calibration thereof (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]. Natroshvili further discloses that, at simultaneous steps 74 and 76, position and orientation of the first and second image sensor relative to a coordinate system of the plurality of objects is determined [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that the method 71 of Fig. 7 may be performed to implement step 52 of the method 51 in Fig. 6 [See at least Natroshvili, 0121]. Natroshvili further discloses that, at step 56 of method 51 of Fig. 6, the logic proceeds to adjusting the position and orientation of at least one of the image sensors [See at least Natroshvili, 0115]. The simultaneous gathering and processing of the image data in Fig. 7 and the adjustment of multiple sensors in a single step 56 mean that the method of Figs. 6-7 may be regarded as simultaneous calibration of multiple image sensors) based on a 3D construct comprising a plurality of fiducial marks (See at least Fig. 7 in Natroshvili: Natroshvili discloses that the plurality of objects detected by a pair of sensors may include patterns or other markings arranged on three mutually orthogonal planes of a trihedron [See at least Natroshvili, 0122]. Also see at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor and FIG. 5 is an illustration of an image 46 captured using another image sensor [See at least Natroshvili, 0064]. Natroshvili further discloses that the images 45 and 46 are captured using image sensors having overlapping FOVs, so that the trihedron with checkerboard patterns on a right-hand side of the image 45 represents the same plurality of objects as a trihedron with checkerboard patterns on the left-hand side of image 46, which allows the calibration logic to determine the relative position and orientation between the image sensors that captured the images 45 and 46 [See at least Natroshvili, 0064-0065]. The surrounding plurality of trihedrons may therefore be regarded as applicant’s 3D construct comprising a plurality of fiducial markers, with each trihedron being a fiducial marker), wherein the respective sensors of the plurality of sensors operate in their respective coordinate systems (Natroshvili discloses that the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0060]); 
calibrating simultaneously the plurality of sensors (See at least Fig. 7: Natroshvili discloses that steps 73-74 occur concurrently with steps 75-76 in Fig. 7 [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 56, multiple sensors may be calibrated in a single step [See at least Natroshvili, 0115]) by, with respect to each of the plurality of sensors (See at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 52, relative position and orientation is determined for each pair of image sensors having overlapping FOVs [See at least Natroshvili, 0110]. Also see at least Fig. 7 in Natroshvili: Natroshvili discloses that, at step 72, a pair of image sensors including a first image sensor and a second image sensor is selected such that the image sensors have overlapping FOVs [See at least Natroshvili, 0122]. Natroshvili further discloses that each overlapping FOV contains a plurality of objects, where the plurality of objects may be a trihedron with markings on each of its faces [See at least Natroshvili, 0122]. It will be appreciated that each of Natroshvili’s “plurality of objects”, which is one trihedron, may be regarded as one of applicant’s “fiducial markers”), 
acquiring sensor information representative of the 3D construct (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, a first and second image is captured using the first and second image sensor, respectively (73 and 75, respectively) and image processing is performed to determine image coordinates of the plurality of objects [See at least Natroshvili, 0123]), and
computing, based on sets of 3D coordinates in respective coordinate systems estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair of the plurality of sensors (Natroshvili discloses that, based on the images of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).
of different types and the plurality of sensors of different types include visual and depth based sensors and calibrating the plurality of sensors further comprises: 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor, and 
generating calibration parameters for the sensor based on the detected feature points.
However, Dhayalkar does teach a system for calibrating a plurality of sensors with respect to each other (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 412, controller 118 of a robot applies a transformation to a test sensor based on processing data from both a test sensor and a second sensor, where the transformation may comprise an adjustment to the incoming data (i.e., (x, y, z) position) of points arriving from the test sensor such that the arriving data localizes objects at a same position as the second sensor [See at least Dhayalkar, 0097]. Basis may be found in [0092] of provision app. 62/992,621) where the plurality of sensors are sensors of different types and the plurality of sensors of different types include visual and depth based sensors (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 402, controller 118 may collect a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102, where the two sensors may comprise, for example, LiDAR sensors or depth camera sensors [See at least Dhayalkar, 0091]. Basis may be found in [0086] of provision app. 62/992,621) and calibrating the plurality of sensors further comprises: 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]. Basis may be found in [0089] and [00108] of provision app. 62/992,621), 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that at block 406 controller 118 determines a discrepancy between points of the first point cloud and points of the second point cloud representing the same object, the discrepancy being measured based on a scan matching, wherein, for each point of the first point cloud, the controller determines a nearest corresponding point of the second point cloud representing the same object and spatially transforms the points of the first point cloud to match the nearest neighboring points of the second point cloud, wherein the spatial transformation corresponds to the measured discrepancy [See at least Dhayalkar, 0094]. Basis may be found in [0089] of provision app. 62/992,621), and 
generating calibration parameters for the sensor based on the detected feature points (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 412, controller 118 of a robot applies a transformation to a test sensor based on processing data from both a test sensor and a second sensor, where the transformation may comprise an adjustment to the incoming data (i.e., (x, y, z) position) of points arriving from the test sensor such that the arriving data localizes objects at a same position as the second sensor by correcting the measurement in translational and rotational axes [See at least Dhayalkar, 0097]. Basis may be found in [0092] of provision app. 62/992,621). Both Dhayalkar and Natroshvili teach methods for calibrating a plurality of sensors with respect to each other. However, only Dhayalkar explicitly teaches where the sensors being calibrated may include depth sensors, such as lidar, in addition to visual sensors, such as cameras, and where the features used for calibration may include corners of a 3D solid.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the calibration method of Natroshvili to be able to calibrate both range sensors and vision sensors using features such as corners of a 3D solid, as in Dhayalkar, rather than only being able to calibrate vision sensors. Anyone of ordinary skill in the art will appreciate that doing is advantageous since doing so improves the accuracy of both types of sensors rather than just one type of sensor.

Regarding claim 3, Natroshvili in view of Dhayalkar teaches The method of claim 1, wherein the plurality of fiducial markers: 
are distributed in space within a field of view of the plurality of sensors (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]); and 
are grouped together to form the 3D construct (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. The trihedrons may be regarded as a group of trihedrons forming a 3D construct), wherein the feature points on the plurality of fiducial markers are facing substantially the same direction (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. It will be appreciated, as per the discussion of “substantially the same direction” in the section of this office action titled “Claim Rejections – 35 USC 112”, that the trihedrons can be facing any direction under examiner’s broadest reasonable interpretation).

Regarding claim 6, Natroshvili in view of Dhayalkar teaches The method of claim 1, wherein the step of computing at least one transformation matrix comprises:
determining the at least one pair of the plurality of sensors (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at step 72, a pair of image sensors including a first image sensor and a second image sensor is selected such that the image sensors have overlapping FOVs [See at least Natroshvili, 0122]); 
for each of the at least one pair having a first sensor and a second sensor, 
accessing a first set of 3D coordinates in a first coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the first sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that block 402 illustrates the controller 118 collecting a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102 [See at least Dhayalkar, 0091]. Dhayalkar further teaches that each of the test sensor and second sensor may have its own coordinate system [See at least Dhayalkar, 0094]. Basis may be found in [0086] and [0089] of provision app. 62/992,621), 
accessing a second set of 3D coordinates in a second coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the second sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that block 402 illustrates the controller 118 collecting a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102 [See at least Dhayalkar, 0091]. Dhayalkar further teaches that each of the test sensor and second sensor may have its own coordinate system [See at least Dhayalkar, 0094]. Basis may be found in [0086] and [0089] of provision app. 62/992,621), 
determining a transformation matrix for the pair of sensors based on the first and second sets of 3D coordinates (Natroshvili discloses that, based on the gathered sensor data of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).

Regarding claim 7, Natroshvili discloses Machine readable and non-transitory medium (See at least Fig. 9 in Natroshvili: Natroshvili discloses that an object (such as a vehicle), image sensors (such as cameras), calibration logic, or a vision system may be or may include the computer system 900 in FIG. 9 [See at least Natroshvili, 0129]. Natroshvili further discloses that the computer system 900 may include computer-readable medium that includes instructions 924 [See at least Natroshvili, 0138]) having information recorded thereon for simultaneously calibrating a plurality of sensors (See at least Figs. 6-7 in Natroshvili: Natroshvili discloses that the methods 51 and 71 may both be implemented by the calibration logic in order to calibrate image sensors, and that method 71 may be performed as part of step 52 of method 51 [See at least Natroshvili, 0109 and 0121]), wherein the information, once read by the machine, causes the machine to perform: 
activating the plurality of sensors (See at least Fig. 7 in Natroshvili: Natroshvili discloses that a pair of image sensors including a first image sensor and a second image sensor is selected (72) [See at least Natroshvili, 0122]. Natroshvili further discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]) to initiate simultaneous calibration thereof (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]. Natroshvili further discloses that, at simultaneous steps 74 and 76, position and orientation of the first and second image sensor relative to a coordinate system of the plurality of objects is determined [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that the method 71 of Fig. 7 may be performed to implement step 52 of the method 51 in Fig. 6 [See at least Natroshvili, 0121]. Natroshvili further discloses that, at step 56 of method 51 of Fig. 6, the logic proceeds to adjusting the position and orientation of at least one of the image sensors [See at least Natroshvili, 0115]. The simultaneous gathering and processing of the image data in Fig. 7 and the adjustment of multiple sensors in a single step 56 mean that the method of Figs. 6-7 may be regarded as simultaneous calibration of multiple image sensors) based on a 3D construct comprising a plurality of fiducial marks (See at least Fig. 7 in Natroshvili: Natroshvili discloses that the plurality of objects detected by a pair of sensors may include patterns or other markings arranged on three mutually orthogonal planes of a trihedron [See at least Natroshvili, 0122]. Also see at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor and FIG. 5 is an illustration of an image 46 captured using another image sensor [See at least Natroshvili, 0064]. Natroshvili further discloses that the images 45 and 46 are captured using image sensors having overlapping FOVs, so that the trihedron with checkerboard patterns on a right-hand side of the image 45 represents the same plurality of objects as a trihedron with checkerboard patterns on the left-hand side of image 46, which allows the calibration logic to determine the relative position and orientation between the image sensors that captured the images 45 and 46 [See at least Natroshvili, 0064-0065]. The surrounding plurality of trihedrons may therefore be regarded as applicant’s 3D construct comprising a plurality of fiducial markers, with each trihedron being a fiducial marker),wherein the respective sensor of the plurality of sensors operate in their respective coordinate systems (Natroshvili discloses that the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0060]); 
calibrating simultaneously the plurality of sensors (See at least Fig. 7: Natroshvili discloses that steps 73-74 occur concurrently with steps 75-76 in Fig. 7 [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 56, multiple sensors may be calibrated in a single step [See at least Natroshvili, 0115]) by, with respect to each of the plurality of sensors (See at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 52, relative position and orientation is determined for each pair of image sensors having overlapping FOVs [See at least Natroshvili, 0110]. Also see at least Fig. 7 in Natroshvili: Natroshvili discloses that, at step 72, a pair of image sensors including a first image sensor and a second image sensor is selected such that the image sensors have overlapping FOVs [See at least Natroshvili, 0122]. Natroshvili further discloses that each overlapping FOV contains a plurality of objects, where the plurality of objects may be a trihedron with markings on each of its faces [See at least Natroshvili, 0122]. It will be appreciated that each of Natroshvili’s “plurality of objects”, which is one trihedron, may be regarded as one of applicant’s “fiducial markers”), 
acquiring sensor information representative of the 3D construct (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, a first and second image is captured using the first and second image sensor, respectively (73 and 75, respectively) and image processing is performed to determine image coordinates of the plurality of objects [See at least Natroshvili, 0123]), and 
computing, based on sets of 3D coordinates in respective coordinate systems estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair of the plurality of sensors (Natroshvili discloses that, based on the images of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).
However, Natroshvili does not explicitly teach the medium where the plurality of sensors are sensors of different types and the plurality of sensors of different types include visual and depth based sensors and calibrating the plurality of sensors further comprises: 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor, and 
generating calibration parameters for the sensor based on the detected feature points.
However, Dhayalkar does teach a system for calibrating a plurality of sensors with respect to each other (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 412, controller 118 of a robot applies a transformation to a test sensor based on processing data from both a test sensor and a second sensor, where the transformation may comprise an adjustment to the incoming data (i.e., (x, y, z) position) of points arriving from the test sensor such that the arriving data localizes objects at a same position as the second sensor [See at least Dhayalkar, 0097]. Basis may be found in [0092] of provision app. 62/992,621) where the plurality of sensors are sensors of different types and the plurality of sensors of different types include visual and depth based sensors (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 402, controller 118 may collect a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102, where the two sensors may comprise, for example, LiDAR sensors or depth camera sensors [See at least Dhayalkar, 0091]. Basis may be found in [0086] of provision app. 62/992,621) and calibrating the plurality of sensors further comprises: 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]. Basis may be found in [0089] and [00108] of provision app. 62/992,621), 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that at block 406 controller 118 determines a discrepancy between points of the first point cloud and points of the second point cloud representing the same object, the discrepancy being measured based on a scan matching, wherein, for each point of the first point cloud, the controller determines a nearest corresponding point of the second point cloud representing the same object and spatially transforms the points of the first point cloud to match the nearest neighboring points of the second point cloud, wherein the spatial transformation corresponds to the measured discrepancy [See at least Dhayalkar, 0094]. Basis may be found in [0089] of provision app. 62/992,621), and 
generating calibration parameters for the sensor based on the detected feature points (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 412, controller 118 of a robot applies a transformation to a test sensor based on processing data from both a test sensor and a second sensor, where the transformation may comprise an adjustment to the incoming data (i.e., (x, y, z) position) of points arriving from the test sensor such that the arriving data localizes objects at a same position as the second sensor by correcting the measurement in translational and rotational axes [See at least Dhayalkar, 0097]. Basis may be found in [0092] of provision app. 62/992,621). Both Dhayalkar and Natroshvili teach methods for calibrating a plurality of sensors with respect to each other. However, only Dhayalkar explicitly teaches where the sensors being calibrated may include depth sensors, such as lidar, in addition to visual sensors, such as cameras, and where the features used for calibration may include corners of a 3D solid.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the calibration method of Natroshvili to be able to calibrate both range sensors and vision sensors using features such as corners of a 3D solid, as 

Regarding claim 9, Natroshvili in view of Dhayalkar teaches The medium of claim 7, wherein the plurality of fiducial markers: 
are distributed in space within a field of view of the plurality of sensors (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]); and 
are grouped together to form the 3D construct (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. The trihedrons may be regarded as a group of trihedrons forming a 3D construct), wherein the feature points on the plurality of fiducial markers are facing substantially the same direction (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. It will be appreciated, as per the discussion of “substantially the same direction” in the section of this office action titled “Claim Rejections – 35 USC 112”, that the trihedrons can be facing any direction under examiner’s broadest reasonable interpretation).

Regarding claim 12, Natroshvili in view of Dhayalkar teaches The medium of claim 7, wherein the step of computing at least one transformation matrix comprises: 
determining the at least one pair of the plurality of sensors (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at step 72, a pair of image sensors including a first image sensor and a second image sensor is selected such that the image sensors have overlapping FOVs [See at least Natroshvili, 0122]); 
for each of the at least one pair having a first sensor and a second sensor, 
accessing a first set of 3D coordinates in a first coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the first sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that block 402 illustrates the controller 118 collecting a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102 [See at least Dhayalkar, 0091]. Dhayalkar further teaches that each of the test sensor and second sensor may have its own coordinate system [See at least Dhayalkar, 0094]. Basis may be found in [0086] and [0089] of provision app. 62/992,621), 
accessing a second set of 3D coordinates in a second coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the second sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that block 402 illustrates the controller 118 collecting a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102 [See at least Dhayalkar, 0091]. Dhayalkar further teaches that each of the test sensor and second sensor may have its own coordinate system [See at least Dhayalkar, 0094]. Basis may be found in [0086] and [0089] of provision app. 62/992,621), 
determining a transformation matrix for the pair of sensors based on the first and second sets of 3D coordinates (Natroshvili discloses that, based on the gathered sensor data of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).

Regarding claim 13, Natroshvili discloses A system for simultaneously calibrating a plurality of sensors (See at least Figs. 6-7 in Natroshvili: Natroshvili discloses that the methods 51 and 71 may both be implemented by the calibration logic in order to calibrate image sensors, and that method 71 may be performed as part of step 52 of method 51 [See at least Natroshvili, 0109 and 0121]) comprising: 
a multi-sensor calibrator configured for activating a plurality of sensors (See at least Fig. 7 in Natroshvili: Natroshvili discloses that a pair of image sensors including a first image sensor and a second image sensor is selected (72) [See at least Natroshvili, 0122]. Natroshvili further discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]) to initiate simultaneous calibration thereof (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at simultaneous steps 73 and 75, a first and second image are captured using the first and second image sensor, respectively [See at least Natroshvili, 0123]. Natroshvili further discloses that, at simultaneous steps 74 and 76, position and orientation of the first and second image sensor relative to a coordinate system of the plurality of objects is determined [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that the method 71 of Fig. 7 may be performed to implement step 52 of the method 51 in Fig. 6 [See at least Natroshvili, 0121]. Natroshvili further discloses that, at step 56 of method 51 of Fig. 6, the logic proceeds to adjusting the position and orientation of at least one of the image sensors [See at least Natroshvili, 0115]. The simultaneous gathering and processing of the image data in Fig. 7 and the adjustment of multiple sensors in a single step 56 mean that the method of Figs. 6-7 may be regarded as simultaneous calibration of multiple image sensors) based on a 3D construct comprising a plurality of fiducial marks (See at least Fig. 7 in Natroshvili: Natroshvili discloses that the plurality of objects detected by a pair of sensors may include patterns or other markings arranged on three mutually orthogonal planes of a trihedron [See at least Natroshvili, 0122]. Also see at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor and FIG. 5 is an illustration of an image 46 captured using another image sensor [See at least Natroshvili, 0064]. Natroshvili further discloses that the images 45 and 46 are captured using image sensors having overlapping FOVs, so that the trihedron with checkerboard patterns on a right-hand side of the image 45 represents the same plurality of objects as a trihedron with checkerboard patterns on the left-hand side of image 46, which allows the calibration logic to determine the relative position and orientation between the image sensors that captured the images 45 and 46 [See at least Natroshvili, 0064-0065]. The surrounding plurality of trihedrons may therefore be regarded as applicant’s 3D construct comprising a plurality of fiducial markers, with each trihedron being a fiducial marker), wherein the respective sensors of the plurality of sensors operate in their respective coordinate systems (Natroshvili discloses that the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0060]); 
a plurality of calibrators configured for calibrating the plurality of sensors (See at least Fig. 7: Natroshvili discloses that steps 73-74 occur concurrently with steps 75-76 in Fig. 7 [See at least Natroshvili, 0123]. Also see at least Fig. 6 in Natroshvili: Natroshvili discloses that at step 56, multiple sensors may be calibrated in a single step [See at least Natroshvili, 0115]), wherein each of the plurality of calibrators is configured for 
acquiring sensor information representative of the 3D construct (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, a first and second image is captured using the first and second image sensor, respectively (73 and 75, respectively) and image processing is performed to determine image coordinates of the plurality of objects [See at least Natroshvili, 0123]), and 
a transformation matrix determiner configured for computing, based on sets of 3D coordinates in respective coordinate systems estimated by the plurality of sensors, at least one transformation matrix for corresponding at least one pair of the plurality of sensors (Natroshvili discloses that, based on the images of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).
However, Natroshvili does not explicitly teach the system where the plurality of sensors are sensors of different types and the plurality of sensors of different types include visual and depth based sensors and calibrating the plurality of sensors further comprises: 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information, 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor, and 
generating calibration parameters for the sensor based on the detected feature points.
However, Dhayalkar does teach a system for calibrating a plurality of sensors with respect to each other (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 412, controller 118 of a robot applies a transformation to a test sensor based on processing data from both a test sensor and a second sensor, where the transformation may comprise an adjustment to the incoming data (i.e., (x, y, z) position) of points arriving from the test sensor such that the arriving data localizes objects at a same position as the second sensor [See at least Dhayalkar, 0097]. Basis may be found in [0092] of provision app. 62/992,621) where the plurality of sensors are sensors of different types and the plurality of sensors of different types include visual and depth based sensors (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 402, controller 118 may collect a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102, where the two sensors may comprise, for example, LiDAR sensors or depth camera sensors [See at least Dhayalkar, 0091]. Basis may be found in [0086] of provision app. 62/992,621) and calibrating the plurality of sensors further comprises: 
detecting a feature point on each of the plurality of fiducial markers based on the sensor information (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]. Basis may be found in [0089] and [00108] of provision app. 62/992,621), 
estimating a set of 3D coordinates corresponding to the detected feature points, wherein the set of 3D coordinates is with respect to a coordinate system associated with the sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that at block 406 controller 118 determines a discrepancy between points of the first point cloud and points of the second point cloud representing the same object, the discrepancy being measured based on a scan matching, wherein, for each point of the first point cloud, the controller determines a nearest corresponding point of the second point cloud representing the same object and spatially transforms the points of the first point cloud to match the nearest neighboring points of the second point cloud, wherein the spatial transformation corresponds to the measured discrepancy [See at least Dhayalkar, 0094]. Basis may be found in [0089] of provision app. 62/992,621), and 
generating calibration parameters for the sensor based on the detected feature points (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that, at step 412, controller 118 of a robot applies a transformation to a test sensor based on processing data from both a test sensor and a second sensor, where the transformation may comprise an adjustment to the incoming data (i.e., (x, y, z) position) of points arriving from the test sensor such that the arriving data localizes objects at a same position as the second sensor by correcting the measurement in translational and rotational axes [See at least Dhayalkar, 0097]. Basis may be found in [0092] of provision app. 62/992,621). Both Dhayalkar and Natroshvili teach methods for calibrating a plurality of sensors with respect to each other. However, only Dhayalkar explicitly teaches where the sensors being calibrated may include depth sensors, such as lidar, in addition to visual sensors, such as cameras, and where the features used for calibration may include corners of a 3D solid.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the calibration method of Natroshvili to be able to calibrate both range sensors and vision sensors using features such as corners of a 3D solid, as in Dhayalkar, rather than only being able to calibrate vision sensors. Anyone of ordinary skill in the art will appreciate that doing is advantageous since doing so improves the accuracy of both types of sensors rather than just one type of sensor.

Regarding claim 15, Natroshvili in view of Dhayalkar teaches The system of claim 13, wherein the plurality of fiducial markers: 
are distributed in space within a field of view of the plurality of sensors (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]); and 
are grouped together to form the 3D construct (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. The trihedrons may be regarded as a group of trihedrons forming a 3D construct), wherein the feature points on the plurality of fiducial markers are facing substantially the same direction (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that the 3D trihedrons are distributed through space in a field of the view of the plurality of sensors [See at least Natroshvili, 0064]. It will be appreciated, as per the discussion of “substantially the same direction” in the section of this office action titled “Claim Rejections – 35 USC 112”, that the trihedrons can be facing any direction under examiner’s broadest reasonable interpretation).

Regarding claim 18, Natroshvili in view of Dhayalkar teaches The system of claim 13, wherein the transformation matrix determiner is configured for: 
determining the at least one pair of the plurality of sensors (See at least Fig. 7 in Natroshvili: Natroshvili discloses that, at step 72, a pair of image sensors including a first image sensor and a second image sensor is selected such that the image sensors have overlapping FOVs [See at least Natroshvili, 0122]); 
for each of the at least one pair having a first sensor and a second sensor, 
accessing a first set of 3D coordinates in a first coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the first sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that block 402 illustrates the controller 118 collecting a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102 [See at least Dhayalkar, 0091]. Dhayalkar further teaches that each of the test sensor and second sensor may have its own coordinate system [See at least Dhayalkar, 0094]. Basis may be found in [0086] and [0089] of provision app. 62/992,621), 
accessing a second set of 3D coordinates in a second coordinate system corresponding to the feature points of the plurality of fiducial markers estimated by the second sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that block 402 illustrates the controller 118 collecting a first point cloud from the test sensor and a second point cloud from a second sensor (i.e., at least one other sensor) of the robot 102 [See at least Dhayalkar, 0091]. Dhayalkar further teaches that each of the test sensor and second sensor may have its own coordinate system [See at least Dhayalkar, 0094]. Basis may be found in [0086] and [0089] of provision app. 62/992,621), 
determining a transformation matrix for the pair of sensors based on the first and second sets of 3D coordinates (Natroshvili discloses that, based on the gathered sensor data of the trihedron, a relative position and orientation between the image sensor 11 and the image sensor 13 may be determined by the calibration logic, where the relative position between the image sensor 11 and the image sensor 13 may be defined by a translation vector between a characteristic point of the image sensor 11 and a characteristic point of the image sensor 13 and the relative orientation between the image sensor 11 and the image sensor 13 may be defined by a rotation matrix for aligning a coordinate system of the image sensor 11 and a coordinate system of the image sensor 13 with each other [See at least Natroshvili, 0059-0060]).

Claims 2, 4-5, 8, 10-11, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al. (US 20120320190 A1) in view of Dhayalkar (US 20210294328 A1) in further view of Islam et al. (US 20210012534 A1), hereinafter referred to as Islam.
Regarding claim 2, Natroshvili in view of Dhayalkar teaches The method of claim 1, wherein each of the plurality of fiducial markers comprises a plurality of planar facets spatially connected to form the fiducial marker (See at least Fig. 2 in Natroshvili: Natroshvili discloses that the 3D structures used for calibration each include three different orthogonal planes 32-34 [See at least Natroshvili, 0056]), wherein each of the plurality of planar facets has a different visual property (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor 11 and FIG. 5 is an illustration of an image 46 captured using another image sensor 13, the image sensors having overlapping FOVs [See at least Natroshvili, 0064]. In each image, it will be appreciated that the three planes making up each 3D structure are at a different angle. This differing angle may be regarded as a different visual property).
at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof.
However, Islam does teach a system for calibrating multiple sensor where at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]. Islam further teaches that, at step 209, the control circuit 111 may be configured to determine a spatial relationship between the first camera 170/370 and the second camera 180/380 by determining a transformation function that converts the first set of coordinates to the second set of coordinates [See at least Islam, 0095]. Islam further teaches that the controller may perform camera calibration based on this processing [See at least Islam, 0101-0104]). Both Islam and Natroshvili in view of 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili in view of Dhayalkar to also utilize vertices of the solid to calibrate the sensors, as in Islam. Doing so improves accuracy of the sensor calibration by matching up an exact point, which a vertex, between the two sensors.

Regarding claim 4, Natroshvili in view of Dhayalkar in further view of Islam teaches The method of claim 2, wherein the step of detecting by a visual sensor comprises: 
with respect to each of the plurality of fiducial markers (See at least Fig. 1 in Natroshvili: Natroshvili teaches that each of the trihedrons are located in an overlapping FOV of at least two of the plurality of sensors, and that more of the trihedrons may be used to further improve accuracy of calibration [See at least Natroshvili, 0051-0052]), 
recognizing different visual properties associated with the plurality of planar facets based on visual information acquired by the visual sensor (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); 
identifying a location where different visual properties meet (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); and 
estimating the feature point of the fiducial marker based on the identified location (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]).

Regarding claim 5, Natroshvili in view of Dhayalkar in further view of Islam teaches The method of claim 2, wherein the step of detecting by a depth sensor comprises: 
with respect to each of the plurality of fiducial markers (See at least Fig. 1 in Natroshvili: Natroshvili teaches that each of the trihedrons are located in an overlapping FOV of at least two of the plurality of sensors, and that more of the trihedrons may be used to further improve accuracy of calibration [See at least Natroshvili, 0051-0052]), 
analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the depth sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]); 
identifying a location corresponding to an extreme depth value based on the depth information (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]. The corner may be regarded as an extreme depth value. It will further by appreciated that, in light of the combination with Islam, the corner may be a vertex); and 
estimating, based on the location of the extreme depth value, the feature point of the fiducial marker (Islam teaches that the locations of vertices observed from the sensor data may be determined for both the first sensor’s data and the second sensor’s data [See at least Islam, 0081 and 0095]).

Regarding claim 8, Natroshvili in view of Dhayalkar teaches The medium of claim 7, wherein each of the plurality of fiducial markers comprises a plurality of planar facets spatially connected to form the fiducial marker (See at least Fig. 2 in Natroshvili: Natroshvili discloses that the 3D structures used for calibration each include three different orthogonal planes 32-34 [See at least Natroshvili, 0056]), wherein each of the plurality of planar facets has a different visual property (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor 11 and FIG. 5 is an illustration of an image 46 captured using another image sensor 13, the image sensors having overlapping FOVs [See at least Natroshvili, 0064]. In each image, it will be appreciated that the three planes making up each 3D structure are at a different angle. This differing angle may be regarded as a different visual property).
However, Natroshvili in view of Dhayalkar does not explicitly teach the medium wherein at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof.
However, Islam does teach a system for calibrating multiple sensor where at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]. Islam further teaches that, at step 209, the control circuit 111 may be configured to determine a spatial relationship between the first camera 170/370 and the second camera 180/380 by determining a transformation function that converts the first set of coordinates to the second set of coordinates [See at least Islam, 0095]. Islam further teaches that the controller may perform camera calibration based on this processing [See at least Islam, 0101-0104]). Both Islam and Natroshvili in view of Dhayalkar teach methods for calibrating two sensors based on sensing a corner of a 3D structure. However, only Islam explicitly teaches where the corners used for calibration may be vertices formed by the intersection of multiple planes of the 3D structure.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili in view of Dhayalkar to also utilize vertices of the solid to calibrate the sensors, as in Islam. Doing so improves accuracy of the sensor calibration by matching up an exact point, which a vertex, between the two sensors.

Regarding claim 10, Natroshvili in view of Dhayalkar in further view of Islam teaches The medium of claim 8, wherein the step of detecting by a visual sensor comprises: 
with respect to each of the plurality of fiducial markers (See at least Fig. 1 in Natroshvili: Natroshvili teaches that each of the trihedrons are located in an overlapping FOV of at least two of the plurality of sensors, and that more of the trihedrons may be used to further improve accuracy of calibration [See at least Natroshvili, 0051-0052]), 
recognizing different visual properties associated with the plurality of planar facets based on visual information acquired by the visual sensor (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); 
identifying a location where different visual properties meet (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); and 
estimating the feature point of the fiducial marker based on the identified location (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]).

Regarding claim 11, Natroshvili in view of Dhayalkar in further view of Islam teaches The medium of claim 8, wherein the step of detecting by a depth sensor comprises: 
with respect to each of the plurality of fiducial markers (See at least Fig. 1 in Natroshvili: Natroshvili teaches that each of the trihedrons are located in an overlapping FOV of at least two of the plurality of sensors, and that more of the trihedrons may be used to further improve accuracy of calibration [See at least Natroshvili, 0051-0052]), 
analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the depth sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]); 
identifying a location corresponding to an extreme depth value based on the depth information (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]. The corner may be regarded as an extreme depth value. It will further by appreciated that, in light of the combination with Islam, the corner may be a vertex); and 
estimating, based on the location of the extreme depth value, the feature point of the fiducial marker (Islam teaches that the locations of vertices observed from the sensor data may be determined for both the first sensor’s data and the second sensor’s data [See at least Islam, 0081 and 0095]).

Regarding claim 14, Natroshvili in view of Dhayalkar teaches The system of claim 13, wherein each of the plurality of fiducial markers comprises a plurality of planar facets spatially connected to form the fiducial marker (See at least Fig. 2 in Natroshvili: Natroshvili discloses that the 3D structures used for calibration each include three different orthogonal planes 32-34 [See at least Natroshvili, 0056]), wherein each of the plurality of planar facets has a different visual property (See at least Figs. 4-5 in Natroshvili: Natroshvili discloses that FIG. 4 is an illustration of an image 45 captured by an image sensor 11 and FIG. 5 is an illustration of an image 46 captured using another image sensor 13, the image sensors having overlapping FOVs [See at least Natroshvili, 0064]. In each image, it will be appreciated that the three planes making up each 3D structure are at a different angle. This differing angle may be regarded as a different visual property).
However, Natroshvili in view of Dhayalkar does not explicitly teach the system where at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof.
However, Islam does teach a system for calibrating multiple sensor where at least some of the plurality of planar facets form a protruded vertex on the fiducial marker corresponding to the feature point thereof (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]. Islam further teaches that, at step 209, the control circuit 111 may be configured to determine a spatial relationship between the first camera 170/370 and the second camera 180/380 by determining a transformation function that converts the first set of coordinates to the second set of coordinates [See at least Islam, 0095]. Islam further teaches that the controller may perform camera calibration based on this processing [See at least Islam, 0101-0104]). Both Islam and Natroshvili in view of Dhayalkar teach methods for calibrating two sensors based on sensing a corner of a 3D structure. However, only Islam explicitly teaches where the corners used for calibration may be vertices formed by the intersection of multiple planes of the 3D structure.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Natroshvili in view of Dhayalkar to also utilize vertices of the solid to calibrate the sensors, as in Islam. Doing so improves accuracy of the sensor calibration by matching up an exact point, which a vertex, between the two sensors.

Regarding claim 16, Natroshvili in view of Dhayalkar in further view of Islam teaches The system of claim 14, wherein a calibrator designated for calibrating a visual sensor is configured for: 
with respect to each of the plurality of fiducial markers (See at least Fig. 1 in Natroshvili: Natroshvili teaches that each of the trihedrons are located in an overlapping FOV of at least two of the plurality of sensors, and that more of the trihedrons may be used to further improve accuracy of calibration [See at least Natroshvili, 0051-0052]), 
recognizing different visual properties associated with the plurality of planar facets based on visual information acquired by the visual sensor (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); 
identifying a location where different visual properties meet (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]); and 
estimating the feature point of the fiducial marker based on the identified location (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]).

Regarding claim 17, Natroshvili in view of Dhayalkar in further view of Islam teaches The system of claim 13, wherein a calibrator designated for calibrating a depth sensor is configured for: 
with respect to each of the plurality of fiducial markers (See at least Fig. 1 in Natroshvili: Natroshvili teaches that each of the trihedrons are located in an overlapping FOV of at least two of the plurality of sensors, and that more of the trihedrons may be used to further improve accuracy of calibration [See at least Natroshvili, 0051-0052]), 
analyzing depth information associated with the plurality of planar facets of the fiducial marker acquired by the depth sensor (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]); 
identifying a location corresponding to an extreme depth value based on the depth information (See at least Fig. 4A in Dhayalkar: Dhayalkar teaches that by block 406, controller 118 has determined that certain points of the first point cloud and certain points of the second point cloud represent the same object [See at least Dhayalkar, 0094]. Also see at least Fig. 6A in Dhayalkar: Dhayalkar further teaches that the object may comprise a corner of a wall, as shown in the figure [See at least Dhayalkar, 0114]. The corner may be regarded as an extreme depth value. It will further by appreciated that, in light of the combination with Islam, the corner may be a vertex); and 
estimating, based on the location of the extreme depth value, the feature point of the fiducial marker (Islam teaches that the locations of vertices observed from the sensor data may be determined for both the first sensor’s data and the second sensor’s data [See at least Islam, 0081 and 0095]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668        
                                                                                                                                                                                                /YAZAN A SOOFI/Primary Examiner, Art Unit 3668